OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff concedes that wallpapering is not an enumerated activity under the Labor Law (see Labor Law § 240 [1]). Moreover, plaintiff fails to allege sufficient facts to estáblish that her work was part of a larger renovation project subject to coverage under the statute (see Martinez v City of New York, 93 NY2d 322, 326 [1999]; cf. Prats v Port Auth. of N.Y. & N.J., 100 NY2d 878 [2003]). Plaintiff’s section 241 (6) argument is similarly without merit.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.